                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

                                                       CV-18-69-GF-BMM
 MONTANA WILDLIFE
 FEDERATION; THE WILDERNESS
 SOCIETY; NATIONAL AUDUBON
 SOCIETY; NATIONAL WILDLIFE
 FEDERATION; and MONTANA                                      ORDER
 AUDUBON,

                  Plaintiffs,

        vs.

 RYAN ZINKE, in his official capacity
 as Secretary if the Interior; DONATO
 JUDICE, in his official capacity as
 Montana Bureau of Land Management
 Deputy State Director; UNITED
 STATES BUREAU OF LAND
 MANAGEMENT; and UNITED
 STATES DEPARTMENT OF THE
 INTERIOR,

                  Defendants,



      1. Nature of the Case: The parties agree that this case involves judicial

review of agency action under the Administrative Procedure Act (“APA”), 5

U.S.C. §§ 701–06, and remains exempt pursuant to Fed. R. Civ. P. 26(a)(1)(B)(i)

and Local Rule 16.2(a) from the requirements of initial disclosures, a discovery




                                         1
plan, expert disclosures, or trial. The parties anticipate that this matter will be

resolved by cross-motions for summary judgment rather than trial.

         Proceedings in this case will occur in stages, as described below:

         2. Phase One Summary Judgment Motions: The initial phase of the case

(“Phase One”) will address all claims and defenses with respect to the National

Directives. Phase One Summary Judgment Motions will address claims

challenging the leasing decisions for the Montana December 2017 lease sale, the

Montana March 2018 lease sale, and the June 2018 Wyoming lease sale, as

proposed by Plaintiffs. See Am. Compl. ¶¶ 62-67, 83-85. This approach will

provide the Court with a representation of how the National Directives have been

applied to the challenged leasing decisions.

         Adjudication of Plaintiffs’ claims concerning the remaining leasing

decisions will be stayed pending the Court’s resolution of the Phase One Summary

Judgment Motions. The following schedule will apply to proceedings in

connection with the Phase One Summary Judgment Motions:

         September 13, 2019: Federal Defendants to lodge the administrative records

for the decisions covered by the Phase One Summary Judgment Motions with the

Court.

         September 13, 2019: Deadline for all parties to file motions seeking to

complete or supplement the administrative records for the decisions covered by the

                                            2
Phase One Summary Judgment Motions. If any such motions are filed, the parties

will submit a status report and proposed summary judgment briefing schedule

within 21 days after those motions are resolved and any materials added to the

record.

      If no administrative record motions are filed, summary judgment motions

will be briefed according to the schedule below.

      September 27, 2019: Plaintiffs to file their summary judgment motion

addressing all claims at issue in Phase One.

      November 8, 2019: Federal Defendants to file their combined summary

judgment response and cross-motion for summary judgment addressing all claims

at issue in Phase One.

      November 29, 2019: Defendant-Intervenors to file summary judgment

responses and cross-motions for summary judgment on all claims at issue in Phase

One. Intervenors shall not repeat arguments raised by the Federal Defendants, but

may adopt and incorporate those arguments by reference.

      January 10, 2020: Plaintiffs to file their combined summary judgment reply

and response to the cross-motions for summary judgment on all Phase One claims.

      January 31, 2020: Federal Defendants to file their reply in support of their

cross-motion for summary judgment on all Phase One claims.




                                         3
      February 14, 2020: Intervenors to file their replies in support of cross-

motions for summary judgment on all Phase One claims. Intervenors shall not

repeat arguments raised by the Federal Defendants, but may adopt and incorporate

those arguments by reference.

      3. Phase One Summary Judgment Motion Page Limits: Due to the

complexity of this case, the following modifications will apply to the page limits

under Local Rule 7.2(d)(2):

      • Plaintiffs’ principal summary judgment brief, and the Federal Defendants’

combined summary judgment response and cross-motion for summary judgment,

are limited to 13,000 words each.

      • Defendant-Intervenors State of Wyoming and Western Energy Alliance

may each file a summary judgment response and cross-motion for summary

judgment of no more than 7,500 words;

      • Plaintiffs’ combined summary judgment reply and response to cross-

motions for summary judgment, and the Federal Defendants’ reply in support of

their cross-motion for summary judgment, are limited to 6,500 words each.

      • Defendant-Intervenors State of Wyoming and Western Energy Alliance

may each file a reply in support of the cross-motions for summary judgment of no

more than 3,250 words.



                                         4
      4. Other Motions: Motions for summary judgment, or other dispositive

motions, that address lease sales not included in Phase One are not permitted until

the Phase One Summary Judgment Motions have been resolved.

      5. Appeal of Phase One Summary Judgment Decision: As proposed by

the parties, the Phase One Summary Judgment Motions are intended to facilitate

the orderly and expeditious resolution of this litigation by obtaining rulings from

the Court on central factual and legal issues. The parties have agreed that if,

following the Court’s resolution of the Phase One Summary Judgment Motions, a

party or parties move the Court to enter final judgment as to those claims pursuant

to Fed. R. Civ. P. 54(b), or seeks certification for an interlocutory appeal pursuant

to 28 U.S.C. § 1292(b), the other parties will not oppose such a request.

      6. No Preclusive Effect of Test Case Summary Judgment Motions: As

proposed by the parties, the Court’s decision on the Phase One Summary Judgment

Motions will not be binding on non-Phase One claims under the doctrines of res

judicata, collateral estoppel, issue preclusion, or otherwise.

      7. No Waiver: In proposing this Case Management Stipulation solely to

facilitate orderly resolution of this litigation and avoid unnecessary judicial

proceedings, the parties have agreed that no party waives any claim, defense, or

argument, other than as expressly provided in this order.




                                           5
                            ORDER

IT IS SO ORDERED:

DATED this 11th day of July, 2019.




                                6
